On PETITION TO REHEAR.
The petitioner states that: “A rehearing is sought on the basis that the court overlooked a material fact in its opinion and, hence, was in error in finding that Mr. Shill-inglaw’s testimony as to the marketing plan was true.”
The petition then proceeds to reargue fact questions which have heretofore been ably argued. This argument is hinged on the weight we should give a letter written by Mr. Shillinglaw on January 21, 1937 (the day the contract was entered into), as showing the opposite from our conclusion in considering the record as a whole.
We very definitely considered this letter in arriving at our original conclusion. It was the basis of one of the assignments of error. We made a detailed investigation and examination of this entire record in arriving at our former conclusion.
It is beyond the realm of reason to think that we should take up, in an opinion, each factual development and weigh one against the other. We must, and do, take the record as a whole, and, from this, arrive at what we consider a fair and just conclusion. We have done this. We are sorry counsel does not agree with our findings and conclusions. We cannot make these findings and conclusions as counsel on the one side or the other insists. We arrive at these findings and conclusions from the record as a whole.
*597This letter, which is again called to onr attention, was a part of the evidence we considered when we adopted the statement of the Court of Appeals. We followed this with our reasoning of why we thought this correct. We see no reason to change this view.
Finally, complaint is made that counsel was not allowed to argue various and sundry factual situations in the case hut were limited to arguing whether or not there was a concurrent finding. Be this as it may, we considered every possibility in the case in drafting our original opinion. We spent weeks in studying and reading this record, etc. We view the matter impartially and hot as an advocate for the one side or the other. We very carefully considered each of the developments of this case (now said not to have been argued) in arriving at our original opinion. We have no hesitancy in saying that we think we are correct in our findings and conclusions therein.
In our original opinion, we said: “These matters in reference to this conference between these two lawyers were reported in a letter from counsel for the defendants to counsel for the complainant.”
The last four words of this sentence are inaccurate as is shown by the quoted letter immediately following the above quoted sentence. These four words “counsel for the complainant” are hereby stricken and “Mr. Shilling-law” inserted in their place.
The petition to rehear is denied. The costs of the cause on appeal are taxed against the appellant, complainant below.